Citation Nr: 0713454	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-15 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, issued in August 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In August 2005, the veteran appeared at a hearing before the 
undersigned. A transcript of the hearing is in the record.

In March 2006, the Board reopened and remanded the claim of 
service connection for a psychiatric disorder for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Anxiety disorder, first diagnosed after discharge from 
service, had onset during service. 


CONCLUSION OF LAW

Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2006).  




Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

As the claim of service connection for anxiety disorder is 
resolved in the veteran's favor, VCAA compliance is moot.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records disclose that in November 1975 
the veteran complained of nervousness, and Valium was 
prescribed.  In January 1976, the veteran complained of bad 
nerves, he appeared nervous and anxious, and Librium was 
prescribed.  In March 1978, he complained of nerves, and 
Darvon was prescribed.  On separation examination, the 
veteran gave a history of depression or excessive worry.  The 
examiner noted a history of depression associated with 
military and personal affairs and attempted suicide by 
overdose in 1976 and no recurring problems.  And the 
psychiatric evaluation was normal. 

After service, VA records disclose that in July 1980 and 
August 1980 the veteran complained of nerves and Valium was 
prescribed.   No psychiatric illness was identified or 
diagnosed.  In August 1981, history included a nervous 
condition for which the veteran was taking Valium.  In June 
and July 1982, the veteran was seen for symptoms of 
depression.  In 1991 and 1992, he was followed in a VA mental 
health clinic. 

In 1980, the veteran was admitted to a State hospital twice 
for toxic psychosis and once for schizophrenia and alcohol 
and drug abuse. 

In August 2005, the veteran testified that he has been 
anxious since service. 

On VA psychiatric examination in September 2006, after a 
review of the veteran's file, the examiner diagnosed anxiety 
disorder and expressed the opinion that it was at least as 
likely as not that the veteran's anxiety disorder originated 
in service.  The examiner explained that once an individual 
experiences prolonged stress and anxiety, such as that 
documented in the service medical records, he would have a 
higher chance of reoccurring anxiety thereafter.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Analysis

Although a psychiatric disorder was not diagnosed during 
service, the veteran had symptoms of nervousness and 
anxiousness, which were treated with medication on several 
occasions.  And on separation examination history included 
depression.  

After service, starting in 1980, the veteran was treated for 
a psychiatric condition variously diagnosed and anxiety 
disorder was diagnosed in 2006.  

As there is a medical diagnosis of a current disability, 
anxiety disorder, and evidence of in-service psychiatric 
symptoms, two of the three elements necessary to substantiate 
the claim of service connection have been established, the 
remaining question is whether there is medical evidence of a 
nexus between the in-service symptoms and the current 
diagnosed anxiety disorder. 

In March 2006, the Board remanded the claim to obtain a nexus 
opinion.  On VA examination in September 2006, the examiner 
expressed the opinion that it was at least as likely as not 
that the veteran's anxiety disorder originated in service.  
The examiner explained that once an individual experiences 
prolonged stress and anxiety, such as that documented in the 
service medical records, he would have a higher chance of 
reoccurring anxiety thereafter.  There is no competent 
evidence that contradicts this opinion.  

As the Board may consider only independent medical evidence 
to support its finding, and as the medical evidence is 
favorable to the claim, service connection for anxiety 
disorder, first diagnosed after discharge from service, was 
incurred in service when all the evidence, including that 
pertinent to service, is considered. 38 C.F.R. § 3.303(d).


ORDER

Service connection for anxiety disorder is granted. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


